JUDGE BULLITT
DELIVERED THE OTINION OE THE-COURT :
Dean sued the appellants upon their note to him for $143 40. They filed an answer and counter-claim, alleging that they purchased from the plaintiff notes of the Confederate States, agreeing to pay $160 therefor; that the note sued upon was given for a part of said sum ; and that they paid the residue, namely, $16 50, to the plaintiff, for which sum they ask for a judgment against the plaintiff. Dean filed a reply, in which he admits that the payment was made, and the note given for the consideration alleged by the defendants. They appeal from a judgment against them for the amount of the note.
The holder of Confederate notes has a pecuniary interest in the success of the rebellion. The purchaser of them takes a temptation to aid the Confederate Government, for the destruction of which this State, as part of the Union, is engaged *21an war. The policy of the State forbids its courts from aiding •either of the parties to such a contract.
The defendants, therefore-, cannot recover the money they paid, and the plaintiff cannot recover the money which the •defendants agreed to pay.
The judgment is reversed, and the cause remanded, with (directions to dismiss the petition and the counter-claim.